DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 11/17/2021.

	Applicant's cooperation in correcting the informalities in the drawings and specification is appreciated.  

	Status of Claims:
		Claims 1 and 7 were amended;
		Claims 4-6 were cancelled; and
		Claims 8-9 were newly added.

	Drawings:
		The Amendment to Drawings of Figure 2, filed on 11/17/2021, has been accepted.

	Specification:
		The Amendment to Specification, filed on 11/17/2021, has been accepted.

Examiner’s Amendment:
	The Examiner’s Amendment is to clarify the claimed limitation in Claims 1, 3, 7 and 9; as well as, to cancel the original Claim 2 and the newly added Claim 8.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin C. Spehlmann (Reg. No. 45,649) on Tuesday November 23, 2021.
The application has been amended as follows: 
-- 1. (currently amended): A method of operating [[an inline combustion engine comprising six cylinders with cylinder valves that are operated in a stroke cycle of fuel intake, pressurizing, firing and exhaust strokes, the method comprising carrying out the cycle for at least two cylinders in simultaneous firing; and having the simultaneously fired cylinders to exhaust in a single manifold that couples to a single turbine with a single inlet,
wherein [[operating the cylinder valves of the six cylinders of the inline combustion engine by a valve control system [[is performed in a fashion that simultaneously operates the first and sixth cylinder, the fifth and second cylinder and the third and fourth cylinder, said six cylinders numbered in consecutive order. -- 

-- 2. (cancelled): [[

-- 3. (currently amended): [[A]] The method according to claim 1, wherein only [[of the six cylinders of the inline combustion engine are operated simultaneously that have cylinder pistons sharing a same mechanical orientation relative to [[a crankshaft.  
	
-- 7. (currently amended): [[A]] An inline combustion engine comprising:
six cylinders with cylinder valves that are operated in a cycle of fuel intake, pressurizing, firing and exhaust strokes, having a valve control system arranged for carrying out the cycle for at least two cylinders in simultaneous firing; and having the simultaneously fired cylinders exhausting in a single manifold that couples to a single turbine with a single inlet, 
wherein the valve control system [[operates the cylinder valves of the six cylinders of the inline combustion engine in a fashion that simultaneously operates the first and sixth cylinder, the fifth and second cylinder and the third and fourth cylinder, said six cylinders numbered in consecutive order.--  
	
-- 8. (Cancelled): [[
	
-- 9. (currently amended): The combustion engine  of claim 7, wherein only [[of the six cylinders of the inline combustion engine are operated simultaneously that have cylinder pistons sharing a same mechanical orientation relative to [[a crankshaft.--

Allowable Subject Matter
Claims 1, 3, 7, and 9 are allowed over prior art of record.

 The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a method of operating an inline combustion engine comprising six cylinders with cylinder valves that are operated in a stroke cycle of fuel intake, pressurizing, firing and exhaust strokes, the method comprising carrying out the cycle for at least two cylinders in simultaneous firing; and having the simultaneously fired cylinders to exhaust in a single manifold that couples to a single turbine with a single inlet, and including:
“operating the cylinder valves of the six cylinders of the inline combustion engine by a valve control system being performed in a fashion that simultaneously operates the first and sixth cylinder, the fifth and second cylinder and the third and fourth cylinder, said six cylinders numbered in consecutive order.”  

Regarding Claim 7, the prior art fails to disclose or render obvious the claimed combination of an inline combustion engine having six cylinders with cylinder valves that are operated in a cycle of fuel intake, pressurizing, firing and exhaust strokes, having a valve control system arranged for carrying out the cycle for at least two cylinders in simultaneous firing; and having the simultaneously fired cylinders exhausting in a single manifold that couples to a single turbine with a single inlet, and including:
“the valve control system operating the cylinder valves of the six cylinders of the inline combustion engine in a fashion that simultaneously operates the first and sixth cylinder, the fifth and second cylinder and the third and fourth cylinder, said six cylinders numbered in consecutive order.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama (Pub. Number) relates to a common rail type fuel injection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867. The examiner can normally be reached M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 23, 2021